DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.

Withdrawn Rejection
The rejection of claim 43-47, under 35 U.S.C. 103 as being unpatentable over by Wells (US 2013/0137130 Pub date: 5/30/2013; effectively filed:3/6/2010) as applied to claims 14, 16-23, 41-42, 48, and 51  above, and further in view of Wells 2017 (US 2017/0240866 A1 effectively filed:5/25/2014), and Jenke (Jenke et al.  PLOS ONE 8(2):e55636.  Pp. 1-8), is withdrawn.  The amendments cancel the claims rendering their rejection moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16, 17, 19, 42, and 51, as amended or previously presented, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wells 2017 (US 2017/0240866 A1 effectively filed:5/25/2014; Now patent US10,174,289).
Regarding claim 14, Wells 2017 discloses a method for producing gastric tissues.  Well 2017 discloses that human pluripotent cells (e.g. hESC or hiPSC) are contacted with one or more molecules selected from Activin, the BMP subgroups of the TGF-beta superfamily of growth factors; Nodal, Activin A, Activin B, BMP4, Wnt3a and/or a combination thereof to produce DE cells ([0061]-[0062]).  These disclosures expressly describe providing a quantity of iPSCs and differentiating the iPSC into definitive endoderm by culturing in the presence of Activin A and Wnt3A.  Wells 2017 further discloses inducing definitive endoderm (DE) to form 3-dimensional gut tube structures are also disclosed. In one aspect, this may be carried out by activating FGF and WNT signaling, while a foregut fate may be promoted by simultaneously inhibiting BMP signaling. Foregut spheroids may then be directed into a posterior foregut and gastric fate by manipulation of retinoic acid and EGF signaling, resulting in human gastric organoids (hGOs) ([0071]).  These disclosures expressly describe further culturing in the presence of one or more factors to differentiate into gastric cells.  

As amended, claim 14(c) requires furhterin culturing DE in the presences of one or more factors comprising CHIR99021, FGF4, LDN, and RA to differentiate the DE into GI cells that organize into foregut spheroids.  Wells 2017  discloses methods for inducing definitive endoderm (DE) to form 3-dimensional gut tube structures are also disclosed. In one aspect, this may be carried out by activating FGF and WNT signaling, while a foregut fate may be promoted by simultaneously inhibiting BMP signaling. Foregut spheroids may then be directed into a posterior foregut and gastric fate by manipulation of retinoic acid and EGF signaling, resulting in hGOs ([0071]).  Wells 2017 discloses that the WNT signaling inducing factor can be Wnt3a or CHIR99201; the FGF signaling activator can be FGF4; and the BMP inhibitor can be noggin or LDN189 and retinoic acid (RA) ([0044]; [0048]; [0053]; [0055];[0071]; [0091]; [0151]-[0155]; claim 1-8).  
As amended claim 14 als0 recites step (d) differentiating the foregut spheroid into a 2D foregut epithelial monolayer by culturing on a coated surface in the presence of EGF for about 20 days. Wells 2017 discloses that posterior foregut spheroids were embedded in Matrigel (BD Biosciences) as previously described.sup.10,12 and subsequently grown in Advanced DMEM/F12 (Invitrogen) supplemented with N2 (Invitrogen), B27 (Invitrogen), L-glutamine, 10 .mu.M HEPES, penicillin/streptomycin, and EGF (100 ng ml-1; R&D Systems). For antral specification, RA and noggin were added for the first three days of three-dimensional growth. For endocrine cell 
Thus Wells 2017 expressly discloses all of the limitations of amended claim 14. 
Regarding claim 16, the first step to arrive at DE cells only requires three days of culture (Fig 2a).  Thus Wells 2017 expressly discloses the limitations of claim 16.
Regarding claim 17, Wells 2017 discloses Human ES and iPS cells were plated as single cells in mTesR1 media plus ROCK inhibitor Y27632 (10 .mu.M; Stemgent) in a Matrigel (BD Biosciences)-coated 24-well plate at 150,000 cells per well. The ROCK inhibitor enhances the survival of stem cells after plating for differentiation. Beginning the next day, cells were treated with Activin A (100 ng ml-1; Cell Guidance Systems) for three days in RPMI 1640 (Invitrogen) containing increasing concentrations of 0%, 0.2%, and 2.0% define fetal bovine serum (dFBS; Invitrogen) ([0147]).  Thus Wells 2017 expressly discloses differentiating iPSC are initially cultured under serum-free conditions, followed by addition of serum.
Regarding claim 19, Wells 2017 discloses the differentiation into gut tube cells in the presence of the wnt activator, FGF activator, BMP inhibitor, and RA is for 3 days (Figure 14).  Thus Wells 2017 expressly discloses the limitations of claim 19.
Regarding claim 42, Fig. 1b-C and Fig. 5 of Wells 2017 disclose the above culture is for at least 6 days, which encompasses the limitations of about 1-4 days as claimed.
Regarding claim 51, Wells 2017 does not disclose that the iPSC are reprogrammed from lymphoblastoid B-cells.  However, this recitation is in a wherein clause and is not an active step.  The B-cell origin does not impart any particular structural distinction to the iPSC used in the active step of the method.  As such, given its broadest reasonable interpretation, this wherein clause does not impart a further requite distinction to the limitations of the claim.  Thus, Wells 2017 discloses the claim as discussed above.

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that Wells 2017 does not teach step (d) as added by amendment.  Instead Wells 2017 were seeded for three dimensional growth.  As such, Well 2017 cannot anticipated the claims.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells 2017 (US 2017/0240866 A1 effectively filed:5/25/2014; Now patent US10,174,289) as applied to claims14, 16, 17, 19, 42, and 51  above, and further in view of Jenke (Jenke et al.  PLOS ONE 8(2):e55636.  Pp. 1-8).
Wells 2017 teaches the limitations of new claim 62 as discussed above.  Wells 2017 does not further teach that the method further comprises sorting the foregut epithelial monolayer for epithelial cells.  
However, Jenke teaches enzymatic disaggregation of an intestinal cell culture followed by FACS cells sorting with human CD326 to select for the intestinal epithelial cells (p. 6, col 2, last paragraph to p. 7, col 1 first two paragraphs).  As such, Jenke teaches that method of sorting epithelial cells from an intestinal cell culture were established and predictable in the prior art.
Thus, it would have been obvious to an artisan of ordinary skill at the time of effectively filing to further digesting and sorting the foregut epithelial cells produced in the method of Wells 2017 using the art-established method of intestinal epithelial cell sorting taught by Jenke to predictably arrive at the limitations of new claim 62.  An artisan would have a reasonable expectation of successfully applying the FACS cell sorting method of Jenke to the end-product culture of Wells 2017 because the use of digestion and cell sorting was a long establish and predictable means of isolating a specific cell type from a culture.  Further, an artisan would have been motivated to sort about the gut epithelial cell to allow for further use of the gut epithelial cells in multiple different ways, such as drug screening and cell therapy.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Wells 2017 and Jenke. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

No claims are allowed.


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632